United States Court of Appeals
                     For the First Circuit


No. 05-1883

                        LUIS A. PADILLA,

                      Plaintiff, Appellant,

                               v.

                       JOANNE B. BARNHART,
                COMMISSIONER OF SOCIAL SECURITY,

                      Defendant, Appellee.


                          ERRATA SHEET

     The opinion of this Court issued on July 19, 2006, is
corrected as follows:

     In the first sentence of the first paragraph on the second
page, delete "accepting the opinion and order of the magistrate
judge".

     In the first sentence of the final paragraph on page 4,
capitalize "RFC".

     In the case citation appearing on page 7, replace "1sr" with
"1st".